           Case 1:18-cv-01743-SAG Document 78 Filed 11/18/19 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND


        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                         (410) 962-7780
                                                                                   Fax (410) 962-1812


                                                   November 18, 2019

 LETTER TO COUNSEL

         RE:     Umar Hassan Burley, et al. v. Baltimore Police Department, et al.;
                 Civil No. SAG-18-1743

 Dear Counsel:

         In this case, Plaintiffs Umar Burley and Brent Matthews (collectively, “Plaintiffs”) sue
 former Baltimore Police Officers Wayne Jenkins, Richard Willard, and Keith Gladstone, along
 with current Baltimore Police Officers Sergeant William Knoerlein, Sergeant Ryan Guinn, and
 Lieutenant Michael Fries (collectively “the Officer Defendants”), the Baltimore Police Department
 (“BPD”), and former Deputy Commissioner Dean Palmere (“Palmere”) (collectively, “the BPD
 Defendants”). Plaintiffs allege civil rights violations in connection with an illegal stop and arrest
 by the Officer Defendants on April 28, 2010, in addition to subsequent actions taken to cover up
 the misconduct. ECF 23 (Second Amended Complaint). I have reviewed Palmere’s Motion to
 Bifurcate and Stay Discovery, ECF 62, and the accompanying Memorandum of Law, ECF 62-1
 (collectively, “the Motion”), Plaintiffs’ Opposition, ECF 69, and Palmere’s Reply, ECF 77. No
 hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, the Motion
 will be granted.
         The Motion seeks to bifurcate the trial of Plaintiffs’ § 1983 claims against the Officer
 Defendants from the supervisory claims lodged against Palmere, and to stay discovery relating to
 supervisory liability until the underlying § 1983 claims have been adjudicated. ECF 62 at 1. The
 Motion can be distinguished in two ways from similar motions this Court has recently considered
 in other civil cases, like this one, involving members of BPD’s Gun Trace Task Force (“GTTF”).
 First, one of the Officer Defendants in this case, Wayne Jenkins, pled guilty to planting heroin in
 Plaintiff Burley’s car, which led to the wrongful arrest and wrongful imprisonment of Plaintiffs on
 April 28, 2010. See Plea Agreement & Arraignment, United States v. Jenkins, Cr. No. 17-0638-
 CCB (D. Md. Jan. 5, 2018), ECF 5, ¶¶ 62-75; ECF 8. Second, in other recent GTTF cases, this
 Court has considered the bifurcation of supervisory liability claims against Palmere and other
 supervisory officers in conjunction with Monell claims against BPD.1 See Order, Bumgardner v.
 Taylor, Civ. No. SAG-18-1438 (D. Md. Nov. 6, 2019), ECF 110; Order, Harrod v. Mayor & City
 Council, Civ. No. SAG-18-2542 (D. Md. Oct. 10, 2019), ECF 65. In contrast, in this case, BPD

 1
  Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978), authorized plaintiffs to bring § 1983
 civil rights actions against municipalities, where a municipality’s official policy or custom caused
 constitutional injury.
         Case 1:18-cv-01743-SAG Document 78 Filed 11/18/19 Page 2 of 3
Umar Hassan Burley, et al. v. Baltimore Police Department, et al.
Civil No. SAG-18-1743
November 18, 2019
Page 2

has filed an interlocutory appeal of an Order issued by United States District Judge Ellen L.
Hollander, denying its motion to dismiss Plaintiffs’ claims as barred by Eleventh Amendment
immunity. ECF 53. Accordingly, Plaintiffs’ Monell claims against BPD are effectively stayed
pending resolution of that appeal. See Griggs v. Provident Consumer Discount Co., 459 U.S. 56,
58 (1982) (an interlocutory appeal “confers jurisdiction on the court of appeals and divests the
district court of its control over those aspects of the case involved in the appeal” because “a federal
district court and a federal court of appeals should not attempt to assert jurisdiction over a case
simultaneously”). Thus, Palmere stands alone seeking bifurcation and a stay of discovery in this
matter.
        Turning to the relevant legal standards, the bifurcation of trials is addressed in Federal Rule
of Civil Procedure 42(b):
       For convenience, to avoid prejudice, or to expedite and economize, the court may
       order a separate trial of one or more separate issues, claims, crossclaims,
       counterclaims, or third-party claims. When ordering a separate trial, the court must
       preserve any federal right to a jury trial.

The decision whether to bifurcate claims for trial is committed to the broad discretion of the trial
judge. See Dixon v. CSX Transp., Inc., 990 F.2d 1440, 1443 (4th Cir. 1993). Likewise, with
respect to the requested stay, decisions about the appropriate timing and sequence of discovery lie
within the discretion of the trial court. See Fed. R. Civ. P. 26(d)(1) (allowing discovery rules,
including those pertaining to scheduling, to be modified “by court order”).
        In the Bumgardner and Harrod cases cited above, and in the majority of similarly situated
cases, this Court has bifurcated Monell and supervisory liability claims from underlying § 1983
claims against individual officers. See, e.g., Order, Roberts v. Taylor, Civ. No. CCB-18-1940 (D.
Md. Jul. 18, 2019), ECF 60 (GTTF case); Peprah v. Williams, Civ. No. GLR-18-990, 2019 WL
22425, at *10 (D. Md. Jan. 15, 2019) (“This Court has repeatedly held that bifurcation is
appropriate in cases involving § 1983 claims against individual defendants and municipalities.”);
Brown v. Bailey, Civ. No. RDB-11-1901, 2012 WL 2188338, at *4 (“This Court has consistently
held that in the context of Section 1983 claims, bifurcation of the Monell supervisory claims from
the individual claims is appropriate and often desirable.”); Marryshow v. Town of Bladensburg,
139 F.R.D. 318, 319-21 (D. Md. 1991). But see Memorandum Order, Potts v. Hendrix, Civ. No.
CBD-16-3187 (D. Md. Dec. 7, 2018), ECF 84 (denying motion to bifurcate and stay discovery in
GTTF case). The decision whether to bifurcate is ultimately a fact-specific inquiry. Although, as
noted above, there are some unusual facts presented in this case, those facts do not warrant a
different outcome than Bumgardner or Harrod.
        In order to establish supervisory liability by Palmere, Plaintiffs first will have to establish
that the Officer Defendants caused them constitutional injury on April 28, 2010. Discovery as to
the facts of that single interaction should be relatively limited in scope. See, e.g., Marryshow, 139
F.R.D. at 319. Certainly, Defendant Jenkins’s guilty plea will be of assistance in Plaintiffs’ efforts
to prove their case against him, but there are five other Officer Defendants who have not been
found guilty of criminal conduct related to Plaintiffs. The scope and nature of Palmere’s
         Case 1:18-cv-01743-SAG Document 78 Filed 11/18/19 Page 3 of 3
Umar Hassan Burley, et al. v. Baltimore Police Department, et al.
Civil No. SAG-18-1743
November 18, 2019
Page 3

supervisory liability, if any, will depend in part upon the actions of each of the Officer Defendants
on the date in question. The fact that one officer has pled guilty to actions that might amount to a
violation of Plaintiffs’ constitutional rights does not establish that six officers engaged in such
conduct.2
         As in the other GTTF cases I have decided recently, I am persuaded that the bifurcation of
trials in this case will advance judicial economy. In fact, the procedural posture of this case weighs
more heavily in favor of bifurcation and a stay. The supervisory claims against Palmere are more
aligned with the Monell claims against BPD than with the individual claims against the Officer
Defendants. Because the Monell claims are effectively stayed pending the interlocutory appeal, it
would be inefficient to allow discovery (and possibly trial) as to supervisory liability to proceed
without the BPD’s participation, only to engage in largely duplicative discovery and trial if the
case against BPD proceeds after appeal.
        I have reviewed Judge Chuang’s recent decision in Potts. However, I remain unpersuaded
that the investigation by the United States Department of Justice and the conviction of unrelated
members of the GTTF are relevant to a jury’s assessment of what each Officer Defendant did on
April 28, 2010. Plaintiffs’ brief focuses its prejudice argument on the limited prejudice that would
accrue to Palmere from a joint trial. ECF 69 at 7. The issue, however, is the significant prejudice
to the Officer Defendants (excluding Jenkins) if the DOJ report and the other incidents involving
GTTF were to be admitted into evidence at the trial against them. See Marryshow, 139 F.R.D. at
320. That prejudice, in addition to considerations of judicial economy discussed above, warrants
bifurcation for trial. In light of the bifurcation, and the interlocutory appeal, a stay of discovery
relating to supervisory liability is also appropriate. Palmere’s Motion, ECF 62, is therefore
GRANTED.
       Despite the informal nature of this letter, it should be flagged as an Opinion and docketed
as an Order.


                                                  Sincerely yours,

                                                              /s/

                                                  Stephanie A. Gallagher
                                                  United States District Judge




2
 This Court’s analysis of judicial economy, efficiency, prejudice, and convenience might have a
different outcome if Defendant Jenkins were the only named Officer Defendant. However, as in
Bumgardner and Harrod, there are a number of Officer Defendants who either have not faced
criminal charges or have not been convicted of conduct relating to Plaintiffs. Those defendants
face a significant risk of prejudice at a single, unified trial, as described above.
